—Judgment, Supreme Court, New York County (Edwin Torres, J.) rendered July 31, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant never raised before the sentencing court his cur*480rent contention, that the element of distribution of drugs under Virginia law is broader than the comparable New York element of sale of drugs (see, Va Code § 18.2-248), so that his Virginia conviction lacks equivalency to a New York felony. Therefore, the claim is unpreserved for appellate review (People v Smith, 73 NY2d 961, 962-963). We decline to review it in the interest of justice. Were we to review this argument, we would find it to be without merit. The court properly sentenced defendant as a second felony offender. His prior Virginia conviction for possession of cocaine with intent to distribute and distributing cocaine was analogous to criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]; see, People v Searvance, 236 AD2d 306, 307, lv denied 89 NY2d 1041; People v Rexach, 220 AD2d 362, lv denied 87 NY2d 924). Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach, and Rubin, JJ.